Appeal by the defendant from a judgment of the Supreme Court, Kings County (DeLury, J.), rendered October 25, 1990, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant contends that the police testimony at the suppression hearing had the appearance of being patently tailored to nullify constitutional objections and therefore, should not have been credited. We disagree. It is well settled that the determination of the suppression court, with its advantages of having seen and heard the witnesses, must be *492accorded great weight and should not be set aside unless clearly unsupported by the record (see, People v Pincus, 184 AD2d 666). Mangano, P. J., Thompson, Eiber and Ritter, JJ., concur.